qo5-/r
                                          ELECTRONIC RECORD


COA #       10-14-00285-CR                                        OFFENSE:     Forgery


STYLE:      Lester Broussard, Jr. v. The State of Texas           COUNTY:      Walker

TRIAL COURT:               12th District Court                                                  MOTION
TRIAL COURT #:             25424                                    FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. Donald L Kraemer                    DATE:
DISPOSITION:        AFFIRMED                                        JUDGE:




DATE:         Junei 4, 2015

JUSTICE:      Scoggins                   PC             S   YES

PUBLISH:                                 DNP:     YES


CLK RECORD:         12/23/2014                              SUPPCLKRECORD:

RPT RECORD:         11/6/2014                               SUPPRPTRECORD:
STATE BR:           5/7/2015                                SUPP BR:
APP BR:             2/12/2015                               PROSE BR:




                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                    CCA#                ^05~/f
          PRO SB.                   Petition                            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                    DATE:

                                                                       JUDGE:

DATE:         //Ui/3ftS~                                                SIGNED:                  PC:

JUDGE:          fJ>\ Lo^4^X^                                           PUBLISH:                 DNP:




                    MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                           ON

JUDGE:                                                                 JUDGE: